PER CURIAM
Defendant appeals his convictions by a jury for delivery of a controlled substance and possession of a controlled substance as part of a scheme or network. ORS 475.992; OAR 253-04-002(3), App 4. He did not demur to the indictment but, before sentencing, challenged the constitutionality of the scheme or network language. He has preserved his challenge to the sentence imposed. The state concedes that the sentence is improper. State v. Moeller, 105 Or App 434, 806 P2d 130, rev dismissed 312 Or 76, 815 P2d 701 (1991). We accept that concession.
Because we remand for resentencing on that ground, we need not address defendant’s other assignment of error.
Convictions affirmed; remanded for resentencing.